PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,415,693
Issue Date: 17 Sep 2019
Application No. 15/384,179
Filing or 371(c) Date: 19 Dec 2016
Attorney Docket No.   316055-US-2 /72266-0575 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed  12 April 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

It is noted that a duplicate payment of the petition and Certificate of Correction fees were submitted on 12 April 2021. Since these fees are unnecessary,  Petitioner may request a refund of the extra $300 by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificates of Corrections Branch at (571) 272-4200.




/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


Cc:	MARK A. DAVIS
MCGARRY BAIR PC 
45 OTTAWA AVE. SW, SUITE 700
GRAND RAPIDS, MI 49503




    
        
            
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.